Emmaus Life Sciences, Inc., 10-K Exhibit32.1 Certification of Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. Section1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 In connection with the annual report of Emmaus Life Sciences, Inc. (the “Company”) on Form10-K for the year ending December 31, 2012, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), each of the undersigned, in the capacities and on the date indicated below, hereby certifies, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to his knowledge: (1)The Report fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Yutaka Niihara Yutaka Niihara Chief Executive Officer March 29, 2013 /s/ Peter Ludlum Peter Ludlum Chief Financial Officer (Principal Financial and Accounting Officer) March 29, 2013
